133 F.3d 924
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffery D. WILLIAMS, Appellant,v.Iowa State Men's Reformatory Health Services, et al.(numerous other defendants), Appellee.
No. 97-3370.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 5, 1997Filed:  December 12, 1997

Appeals from the United States District Court for Northern District of Iowa.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jeffrey D. Williams, an Iowa inmate, appeals the district court's1 28 U.S.C. § 1915A(b)(1) dismissal of his civil rights action.  Williams brought multiple claims against the defendants alleging deliberate indifference to assorted medical needs, violations of equal protection, and other constitutional and statutory violations.  Upon a careful review of the record and Williams's brief, we conclude that the district court did not abuse its discretion in dismissing Williams's complaint as frivolous.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992) (standard of review);  Neitzke v. Williams, 490 U.S. 319, 325 (1989) (frivolous complaint lacks "an arguable basis either in law or in fact").  Accordingly, we affirm.  We also deny all of Williams's pending motions.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa